DETAILED ACTION
Advisory Action
Applicant’s remarks/arguments filed on August 24, 2022 have been fully considered and are entered. 
Response to Arguments
I.	In page 6, fourth paragraph bridging to page 9, first paragraph of applicant’s remarks, applicant argues that: (1) “[P]aragraph [0039] specifically states that ‘The template switch oligonucleotide includes a 3’ hybridization domain and a sequencing platform adapter construct’ indicating that the hybridization domain is on the 3’ end and the sequencing platform adaptor is on the 5’ end. This is further supported by FIG. 1-3 where 106, 206 and 306 represent the template switch oligonucleotide. A portion of FIG. 3 is reproduced below for the sake of clarity”; (2) “[T]he ‘N’ nucleotides (i.e. the 3’ hybridization domain or the first nucleotide sequence domain) at the end of the template switch oligonucleotide (306) hybridize to the ‘N’ nucleotides of the single product nucleic acid (solid black line). ‘B’  is the sequencing platform adaptor. The molecular index tag is a component of the sequencing platform adaptor. Thus, the molecular index tag (i.e. a randomized tag of at least 4 or 6 nucleotides) is 5’ of the 3’ hybridization domain (i.e. the first nucleotide sequence domain). Further, Paragraph [0040] discloses ‘the sequencing platform adapter construct includes a nucleic acid domain selected from:... a molecular identification domain (e.g., a molecular index tag, such as a randomized tag of 4, 6 or other number of nucleotides)...’ indicating that the sequencing platform adaptor may include a molecular index tag that has a randomized tag of 4, 6, or other number of nucleotides. Accordingly, a skilled artisan would have understood that the inventor would have been in possession of the claimed invention at the time of filing at least because the specification clearly states that: 1) the sequencing platform adaptor of the template switch oligonucleotide may contain a molecular index tag (i.e. a randomized tag) with 4, 6 or other number of nucleotides and 2) the sequencing platform adaptor is 5’ to the 3’ hybridization domain (ie. a first nucleotide sequence domain). With regards to the Office’s assertion that ‘the phrase ‘at least 4 nucleotides’ in claim 61 or ‘at least 6 nucleotides’ in claim 62 does not have a top limit’ (OA pg. 4), the Applicant is not required to provide a top limit to satisfy the written description requirement. The courts have held “[o]pen-ended claims are not inherently improper, as for all claims their appropriateness depends on the particular facts of the invention, the disclosure, and the prior art. They may be supported if there is an inherent, albeit not precisely known, upper limit and the specification enables one of skill in the art to approach that limit.” Anderson Corp. v. Fiber Composites, LLC, 474 F.3d 1361(Fed.Cir. 2007)(emphasis added)”; and (3) in view of paragraph [0041], “the specification provides various length limitations of the nucleic acid domains (ie. molecular index tag) within the sequencing adaptor and thus provides an inherit upper limit to the length 8 of the randomized tag. As such, claims 61-63 do comply with the written description requirement at least because a skilled artisan would have understood that the inventor would have been in possession of the claimed invention at the time of filing”. 
	After carefully considering above arguments, the examiner agrees to withdraw the new matter rejection on claims 61-63 under 35 U.S. C 112 (a). 
II.	In page 9, second paragraph bridging to page 13, first paragraph of applicant’s remarks, applicant argues that: (1) “[A]pplicant submits that the skilled artisan would not be motivated to combine the references as asserted by the Office in order to generate a sequencing-ready library from all RNA species in a cell. Numerous instances within the specification state that ‘The methods of the present disclosure find use in generating sequencing-ready libraries corresponding to any RNA starting material of interest (e.g., mRNA) and are not limited to polyadenylated RNAs. For example, the subject methods may be used to generate sequencing-ready cDNA libraries from non-polyadenylated RNAs, including microRNAs, small RNAs, siRNAs, and/or any other type of non-polyadenylated RNAs of interest.’ (paragraph [0080]; see also paragraphs [009], [0054], [0064]-[0066], etc. of the published application) Accordingly, the methods as claimed allow for the generation of a sequencing-ready library from all RNA species in a cell because the methods as claimed utilize a first strand primer that hybridizes only to the non-templated nucleotides in the template RNA and thus would hybridize not only to the template RNA produced from the non-polyadenylated RNA but also to polyadenylated RNA to which non-templated nucleotides were not added experimentally (i.e. mRNA). None of the references would lead the skilled artisan to combine the template switching methods of Linnarson with the polyadenylation methods of Chiang and the forward and reverse primers containing sequencing platform adaptors of Seligmann to generate a sequencing-ready library of all the RNA species present in cell. The methods of Linnarson are directed to generating a cDNA library from mRNA released from single cells. Specifically, Linnarson states ‘The invention provides method for preparing a cDNA library from a plurality of single cells. In one aspect, the method includes the steps of releasing mRNA from each single cell to provide a plurality of individual MRNA samples, synthesizing a first strand of cDNA from the mRNA in each individual mRNA sample and incorporating a tag into the cDNA to provide a plurality of tagged cDNA samples, pooling the tagged cDNA samples and amplifying the pooled cDNA samples to generate a cDNA library having double stranded cDNA.’ (paragraph [0011]) Thus the teaching of Linnarson are specifically focused on generating a cDNA library from mRNA and not all RNA species within a cell. Nowhere within Linnarson is there any discussion of generating a sequencing-ready library from any RNA other than mRNA and thus does not contemplate a method of generating a sequencing- ready library from all RNAs in a cell. The teachings of Chiang would also not lead the skilled artisan to the claimed invention. The methods of Chiang are directed to the use of RT-PCR to identify specific small RNAs in a cell because the first strand synthesis primer contains nucleotides that hybridize both to the specific small RNA targets in addition to the artificially added polyA sequence on the 3’ end of the RNA. Specifically, Chiang discloses ‘Thus, in various embodiments, the present teachings provide a method for detecting and/or quantifying a small RNA...a first primer of not more than 40 nucleotides in length having complementarity to at least two 3’ terminal end nucleotides of the small RNA and the sequence of contiguous A residues of the polyadenylated small RNA so as to hybridize therewith and initiate synthesis of a cDNA complementary to the polyadenylated small RNA;’ (paragraph [0008]; emphasis added). Chiang does not contemplate a method for generating a sequencing-ready library from all RNA species present in a cell because the first strand primers of Chiang are ‘specific for the particular small RNA being detected by virtue of having at least two 3’ terminal nucleotides that are complementary to at least two 3’ terminal nucleotides of the small RNA.’ (paragraph [0028] Accordingly, the skilled artisan would not be motivated to combine the teachings of Linnarson, Chiang and Seligmann to generate a sequence-ready library of all RNA species of a cell from the work of Chiang. A skilled artisan looking to Seligmann would also not be motivated to combine the references as asserted by the Office to arrive at the claimed invention. Seligmann is directed to providing an improvement to quantitative Nuclease Protection Assay (qNPA) and quantitative Nuclease Protection Sequencing (qNPS). Seligmann utilizes nuclease protection probes to capture target nucleic acids. Specifically, Seligmann discloses ‘Typically, a region of an NPPF will have a nucleic acid sequence (e.g., FIG. 1, 102) that is of sufficient complementarity to its corresponding target nucleic acid molecule to enable it to hybridize under selected stringent hybridization conditions, as well as a region (e.g., FIG. 1, 104, 106) that is of sufficient complementarity to its corresponding CS to enable it to hybridize under selected stringent hybridization conditions.’ (paragraph [0116]; emphasis added) The above quote indicates that the NPPF (nuclease protection probe that includes one or more flanking sequences) used in these assays is specific to a target nucleic acid because the NPPF is ‘of sufficient complementarity to its corresponding target nucleic acid’. Accordingly, the methods of Seligmann are focused on quantifying and sequencing specific target nucleic acids and not a method of generating a sequencing-ready library of all RNA species of a cell. Overall, all of the cited references are either directed to generating a sequencing-ready library from a specific type of RNA (mRNA; Linnarson) or directed to quantifying or sequencing specific target RNAs (i.e. Chiang and Seligmann). The methods disclosed herein are not ‘the simple substitution of one kind of template RNA sample (i.e., the template RNA sample containing mRNA taught by Linnarson) from another kind of template RNA sample (i.e., the template RNA sample containing siRNA comprising a 3’ polyadenine sequence taught by Chiang et al.,)’ (OA pg. 9) as asserted by the Office, but an entirely new method for generating a sequencing-ready library from all RNA species within a cell as evidenced by the fact that such a method had not been previously contemplated within the art. As such, the skilled artisan would not be motivated to combine the references as asserted by the Office at least because prior to the work of the present invention, none of the references cited contemplated a method that is capable of generating a sequencing-ready library of all RNA species within a cell”; and (2) “the Office has failed to distinctly point out any section of Linnarson that specifically states that the hybridization of Linnarson does not contain an anchor nucleotide V. Every representation of the actual sequence of the CDS comprises an anchor nucleotide, V, such as those disclosed in Figure 4, paragraph [0083] ‘5’-BIO-AAGCAGTGGTATCAACGCAGAGT30VN-3”, paragraph [0091] ‘The RCS is oligo-dT with an anchor nucleotide (V=A, C, G degenerate)’ and paragraph [0129] ‘5’-biotin AAGCAGTGGTATCAACGCAGAGT30VN-3’. In addition, Chiang also employs a first strand primer that only hybridizes to the polyA sequence. In fact, the first strand primer ‘is specific for the particular small RNA being detected by virtue of having at least two 3' terminal nucleotides that are complementary to at least two 3’ terminal nucleotides of the small RNA.’ (pg. 4 paragraph 28) Chiang also states, ‘One particular polyT anchor primer that may be used is CGACTCACTATAGGGTTTTTTTTTTTTVN (SEQ ID NO: 1 ), where V is A, G or C and N is A, T, G or C.’ (paragraph [0029]; emphasis added) Chiang does not even suggest using a first strand primer that only hybridizes to the polyA sequence of the RNA because every embodiment disclosed by Chiang involves a polyT anchor primer that comprises at least two 3’ nucleotides complementary to the terminal end nucleotides of the small RNA. Considering that Seligmann is merely cited for the element that the forward and reverse primer comprise a sequencing platform adapter construct comprising at least a portion of a capture sequence that is utilized by a sequencing platform, Seligmann fails to remedy the deficiency of Linnarson and Chiang. Accordingly, Claims 46-50 and 52-55 are not obvious over Linnarson in view of Chiang and Seligmann at least because 1) the skilled artisan would not in fact be motivated to combine the references as asserted by the Office to arrive at the claimed invention because none of the references cited contemplated a method of generating a sequencing-ready library of all RNA species in a cell and 2) the cited references, either alone or combined, fail to teach or suggest the element of that a first strand primer comprises a first domain that hybridizes only to the non-templated nucleotides in the template RNA”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
	First, the rejection on claims 46-50 and 52-55 is not dependent on either Linnarson or Chiang et al., or Seligmann et al., alone but is based on a combination of Linnarson, Chiang et al., and Seligmann et al.. 
	Second, there is a motivation for combining Linnarson, Chiang et al., and Seligmann et al.. Since Chiang et al., have taught providing a non-polyadenylated RNA (ie., siRNA) and adding a plurality of non-templated nucleotides to an end of the non-polyadenylated RNA (ie., siRNA) to produce a template RNA (ie., siRNA having a polyA sequence) as recited in claim 46 wherein the non-templated nucleotides are added to the 3’ end of the non-polyadenylated RNA (ie., siRNA) as recited in claim 48, the non-templated nucleotides are added in an enzymatic reaction (ie., using a poly(A) polymerase) as recited in claim 49, the non-templated nucleotides form a polyadenylation (poly A) sequence as recited in claim 50, and the non-polyadenylated RNA is a siRNA as recited in claim 52 (see paragraphs [0007] to [0013] and [0022], Figure 1, and claims 1-25) while Seligmann et al., have successfully shown sequencing the amplified nucleic acids by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures the at least portion of the capture sequence of the sequencing platform adapter construct wherein each of the forward primer and the reverse primer comprises a sequencing platform adapter construct comprising at least a portion of a capture sequence that is utilized by a sequencing platform (eg., the primers containing an experimental tag or a sequencing tag that permits capture of the NPPF amplicon onto a substrate (for example by hybridization to a probe on the substrate having a sequence complementary to the capture sequences on the NPPF amplicon)) and the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform as recited in claims 46 and 47 (see paragraphs [0009], [0044], [0047], [0210], [0220] and [00225], and claims 1, 8, and 10), the simple substitution of one kind of template RNA sample (ie., the template RNA sample containing mRNA taught by Linnarson) from another kind of template RNA sample (ie., the template RNA sample containing siRNA comprising a 3’ polyadenine sequence taught by Chiang et al.,), and the simple substitution of one kind of forward primer and reverse primer Cie., the forward primer and reverse primer taught by Linnarson) from another kind of forward primer and reverse primer (ie., the forward primer and reverse primer taught by Seligmann et al.,) during the process of performing the method recited in claim 46, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the template RNA sample containing mRNA taught by Linnarson and the template RNA sample containing siRNA comprising a 3’ polyadenine sequence taught by Chiang et al., are used for the same purpose (ie., serving as a template RNA for synthesizing a cDNA) and the forward primer and reverse primer taught by Linnarson and the forward primer and reverse primer taught by Seligmann et al., are used for the same purpose (ie., amplifying the product nucleic acid in step c) of claim 46). 
Third, applicant has no evidence to show why one having ordinary skill in the art at the time the invention was made would not have a reasonable expectation of success to perform step (c) of claim 46 using a different template RNA sample (ie., a template RNA sample containing siRNA comprising a 3’ polyadenine sequence) and amplifying the product nucleic acid in step c) of claim 46 using the forward primer and the reverse primer taught by Seligmann et al., and chemically attaching the amplified product nucleic acid of claim 47 and the one or more nucleic acid capture molecules having a sequence complementary to the capture sequences on the NPPF amplicon taught by Seligmann et al., to a surface so that the at least portion of the capture sequence specifically cannot bind to a surface-attached sequencing platform oligonucleotide on the sequencing platform (ie., the one or more nucleic acid capture molecules having a sequence complementary to the capture sequences on the NPPF amplicon taught by Seligmann et al.,) and the amplified product nucleic acids is not sequenced by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures the at least portion of the capture sequence of the sequencing platform adapter construct in view of the prior arts of Linnarson, Chiang et al., and Seligmann et al.
	Fourth, although applicant argues that “the Office has failed to distinctly point out any section of Linnarson that specifically states that the hybridization of Linnarson does not contain an anchor nucleotide V”, since claim 46 does not indicate the length of a first domain of the first strand primer, the first strand primer taught by Linnarson (ie., the cDNA synthesis primer) can be reasonably considered to comprises a first domain (ie., the poly T domain of the cDNA synthesis primer which does not include an anchor nucleotide V) that hybridizes only to the template RNA. In other word, the first domain taught by Linnarson does not include an anchor nucleotide V as argued by applicant. 
III.	In page 13, second and third paragraphs of applicant’s remarks, applicant argues that “[A]s discussed above, the skilled artisan would not be motivated to combine the references as asserted by the Office at least because none of the references cited had contemplated a method capable of generating a sequencing-ready library of all RNA species of a cell. In fact, all of the cited references are either directed to generating sequencing-ready from a specific type of RNA (mRNA; Linnarson) or directed to quantifying or sequencing specific target RNAs (i.e. Chiang and Seligmann). In addition, Linnarson, Chiang and Seligmann all fail to teach or suggest the element of a first strand primer that only hybridizes to the non-templated nucleotides of a template RNA. As Sooknanan is cited solely for the element of “oligonucleotide sequence tags comprises a randomized portion such as 6 randomized nucleotides (ie., a randomized tag of 6 nucleotides)” (OA pg. 11), Sooknanan fails to remedy the deficiency of Linnarson in view of Chiang and Seligmann. Accordingly, claims 61-63 are not obvious at least because 1) the skilled artisan would not be motivated to combine the references as cited by the Office and 2) Linnarson in view of Chiang, Seligmann, and Sooknanan fail to teach or suggest every element of the claims”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because a combination of Linnarson, Chiang al., and Seligmann et al., teach all limitation of claim 46 (see Response to Arguments related to II) except a randomized tag of at least 4 nucleotide as recited in claim 61, the randomized tag comprises at least 6 nucleotides as recited in claim 62 and that the randomized tag is positioned 5’ of the first nucleotide sequence domain as recited in claim 63. Since Linnarson teaches that in this particular TSO, the 3’ template switching sequence includes three riboguanines (rG) and the cell-tag of the template switching sequence is shown as “XXXXX”, can in general have any length or nucleotide composition, and is located on 5’ of the three riboguanines (rG) (see paragraph [0090] and Figure 3) while Sooknanan teaches that each of oligonucleotide sequence tags comprises a randomized portion such as 6 randomized nucleotides (ie., a randomized tag of 6 nucleotides) (see paragraph [0351]), one having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make a template switch oligonucleotide (TSO) comprising a first nucleotide sequence domain (ie., three riboguanines (rG)) and a randomized tag of 6 nucleotides wherein the randomized tag is positioned 5’ of the first nucleotide sequence domain and perform the methods recited in claims 61-63 using this template switch oligonucleotide in view of the prior arts of Linnarson, Chiang et al., Seligmann et al., and Sooknanan. Furthermore, the reference from Sooknanan is not used to “remedy the deficiency of Linnarson in view of Chiang and Seligmann” as argued by applicant but is used to reject claims 61-63 by combining with Linnarson, Chiang et al., and Seligmann et al.. 
2.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 7, 2022